Name: 95/58/EC: Commission Decision of 2 March 1995 amending Decision 94/85/EC drawing up a list of third countries from which the Member States authorize imports of fresh poultrymeat (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural policy;  trade;  animal product;  health
 Date Published: 1995-03-11

 Avis juridique important|31995D005895/58/EC: Commission Decision of 2 March 1995 amending Decision 94/85/EC drawing up a list of third countries from which the Member States authorize imports of fresh poultrymeat (Text with EEA relevance) Official Journal L 055 , 11/03/1995 P. 0041 - 0041COMMISSION DECISION of 2 March 1995 amending Decision 94/85/EC drawing up a list of third countries from which the Member States authorize imports of fresh poultrymeat (Text with EEA relevance) (95/58/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultrymeat (1), as last amended by Directive 93/121/EC (2), and in particular Article 9 thereof, Whereas Commission Decision 94/85/EC (3), as last amended by Decision 94/453/EC (4), established a list of third countries from which importation of fresh poultrymeat is authorized; Whereas further written assurances have been received from several countries, in particular Namibia and Slovenia; whereas examination of these assurances has shown that these countries satisfy the requirements of the Community; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In the Annex to Commission Decision 94/85/EC the following lines are inserted in accordance with the alphabetic order of the ISO-code: "" ID="1">' > ID="2">NA> ID="3">Namibia> ID="4">Ã > ID="5">ostrich meat only:"> ID="2">SI> ID="3">Slovenia> ID="4">Ã > ID="6">'"> Article 2 This Decision shall apply from 1 March 1995. Article 3 This Decision is addressed to the Member States. Done at Brussels, 2 March 1995. For the Commission Franz FISCHLER Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 35. (2) OJ No L 340, 31. 12. 1993, p. 39. (3) OJ No L 44, 17. 2. 1994, p. 31. (4) OJ No L 187, 22. 7. 1994, p. 11.